


EXHIBIT 10E






ADDENDUM TO CHANGE IN CONTROL LETTER AGREEMENT
______, 2012
Reference is hereby made to the Change in Control Letter Agreement, dated
______, 20__ (the “Agreement”), by and between LoJack Corporation, a
Massachusetts corporation (the “Company”), and ________ (“Executive”).
Capitalized terms used herein and not defined shall have the meanings set forth
in the Agreement.
The undersigned hereby agree that, notwithstanding anything to the contrary
contained in the Agreement:
1.    The Company shall honor any provision of an equity award agreement between
the Company and Executive that provides for the automatic vesting of any of
Executive's outstanding equity awards upon a Change of Control (as defined in
the Company's 2008 Stock Incentive Plan, as amended and restated).
2.    If, within twelve (12) months after a Change in Control of the Company
shall have occurred, Executive's employment shall be terminated (a) by the
Company other than for Cause, Disability or Retirement or (b) by Executive for
Good Reason, then subject to Section 8 of the Agreement, all of Executive's
equity awards with time-based vesting that are outstanding as of immediately
prior to the Change in Control and did not previously vest in accordance with
paragraph 1 above (including any awards assumed by another entity in connection
with such Change in Control) shall automatically become fully vested and
nonforfeitable.
Except as modified by this Addendum, the Agreement remains in full force and
effect, without modification or waiver.


IN WITNESS WHEREOF, the undersigned have executed this Addendum as of the day
and year first written above.
LOJACK CORPORATION                EXECUTIVE:
By: ________________________            _______________________________
Name:                        [Insert name of Executive]
Title:






